DETAILED ACTION
This communication is responsive to Application No. #16/586747 filed on September 27, 2019. Claims 20-39 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “the NEF … configured to” in claims 30.
“the NWDAF … configured to” in claims 30.
“the AF … configured to” in claims 38 and 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
For claims 30 and 38-39, ¶ [00251]:  “FIG. 9 is a schematic diagram of an electronic device 900 that may perform any or all of operations of the above methods and features explicitly or implicitly described herein, according to different embodiments of the present invention. For example, a UE may be configured as electronic device 900. Further, a network element hosting any of the network functions described herein (e.g., AMF, SMF, NWDAF) may be configured as the electronic device 900.”  Additionally, ¶ [00178-00197] describe the functionality of Fig. 7, implemented by an UE and the various network elements implementing the claimed functions, including those of the NEF, NWDAF, and AF.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 20 and 30, the claims recite the limitation, “UE location of the one or more UE, the time indicating when the one or more UE may spend on the UE location…” (Emphases added).  It is unclear if, when there is more than one UE, all the UEs will always be at the same location.  For purposes of examination, the Examiner has interpreted the limitation to read, “UE location of the one or more UE, the time indicating when the one or more UE may spend on the respective UE location…” (Emphases added).  

Regarding claims 28 and 38, the claims recite the limitation, “... an adjustment in operation of the one or more UE based on the data analytics information” (Emphasis added).  It is unclear if this “adjustment in operation” is intended to be a different operation than the recited operation in the respective independent claims.  For purposes of examination, the Examiner has interpreted the limitation to read, “... the adjustment in operation of the one or more UE based on the data analytics information” (Emphasis added).  

Regarding claims 20 and 30, the claims recite the limitations, "the time indicating when the one or more UE may spend ...” (Emphasis added)”.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, the Examiner has interpreted the limitation to read:  "time indicating when the one or more UE may spend ...” (Emphasis added)”.  

Regarding claims 21-29 and 31-39, claims 21-29 each depend on independent claim 20, and claims 31-39 each depend on independent claim 30, and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 25-26, 28-30, 35-36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Li et.al. (US Patent Application Publication, 2020/0252813, hereinafter, “Li”) in view of Ahn et.al. (US Patent Application Publication, 2020/0015034, hereinafter, “Ahn”).
Regarding claim 20, Li teaches:
A method comprising: 
forwarding, by a network exposure function (NEF) a message from an application function (AF) towards a network data analytics function (NWDAF), wherein the message is indicative of a subscription of the AF to data analytics information associated with network quality of service (QoS) information (Li: an SCS/AS (e.g., M2M server) may subscribe to some events pertaining to some types of statistics [i.e., QoS information; see “QoS parameters” below], so that the SCS/AS [Service Capability Server/Application Server functions; i.e., AF] is notified to improve the service provisioning as the subscribed event takes place. Specifically, the subscription and notification message may be sent via a NEF between the NWDA [Network Data Analytics function; i.e., NWDAF] and the SCS/AS.  Fig. 19 and ¶ [0332]) of one or more user equipment (UE), wherein the message includes following information associated with the data analytics (Li: the SCS/AS may be interested in the following network data analytics... for UEs.  Fig. 19 and ¶ [0333, 0335]): UE location of the one or more UE (Li: SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs that located within a geographic area (e.g., tracking area or registration area).  Fig. 19 and ¶ [0336]), and threshold value(s) of QoS parameters (Li: Achieved QoS parameters for transferring data from/to SCS/AS ... SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs.  Fig. 19 and ¶ [0335-0336]) in the QoS level wherein the threshold value(s) of the QoS parameters (Li: Number of QoS levels for serving the UEs registered to SCS/AS, and the percentage of traffic mapped to each of QoS levels [i.e., threshold values].  Fig. 19 and ¶ [0338]) is associated with a condition to trigger the data analytics (Li: As illustrated in step 3, at some point in time thereafter, when the event takes place [i.e., trigger] or the subscribed information is updated, the NWDA sends notification to the SCS/AS including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]); 
obtaining the data analytics information, by the NWDAF, by performing data analytics based on the message (Li: the NFs [Network Functions] provide the available types of event and information (e.g., those mentioned above) for network data analytics when registering with the NRF, so that the NWDA may obtain this information when registering with the NRF [NF Repository Function].  ¶ [0363]), wherein the data analytics information indicates a threshold value which is exceeded, a location at which the threshold value is exceeded (Li: SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs that located within a geographic area (e.g., tracking area or registration area) [i.e., a location].  Fig. 19 and ¶ [0336]) and a time period during which the threshold value is exceeded (Li: If the session level congestion exceeds a certain threshold over a time period, the NWDA will notify the M2M server [(i.e., SCS/AS), or AF, ¶ [0168]].  ¶ [0170]); 
sending, by the NWDAF to the NEF, the data analytics information in response to the message (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [vi11a the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]); and
forwarding, by the NEF to the AF, the data analytics information (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [via the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]), wherein the data analytics information is used for an adjustment in operation of the one or more UE based on the data analytics information (Li: Achieved QoS information may be useful to an SCS/AS in the scenario where packet delay needs to be kept to a minimum. When the delay is observed to increase, it may be desirable to trigger changing from a UPF [User Plane Function] that is farther to a UPF that is closer to the UE or the server that the UE is communicating with [i.e., adjustment in operation, via switching to a different UPF, for the UE]. This change of UPF may be triggered by the NWDA or a request from the SCS/AS that is routed via the NEF.  Fig. 19 and ¶ [0343]).
Li does not explicitly teach:
the time indicating when the one or more UE may spend on the UE location. 
However, in the same field of endeavor, Ahn teaches:
the time indicating when the one or more UE may spend on the UE location (Ahn: the notification trigger may include a dwell time. The dwell time may be a minimum time that the mobile device must be located within the local geofence [i.e., UE location] before the notification request is triggered.  Fig. 3 and ¶ [0035]), a QoS level (Li: Number of QoS levels for serving the UEs registered to SCS/AS.  Fig. 19 and ¶ [0338]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Ahn above in order to prevent notification requests from being unnecessarily triggered. (Ahn, ¶ [0035]).

Regarding claim 25, Li- Ahn discloses on the features with respect to claim 20 as outlined above.
Li further teaches:
wherein the data analytics information includes statistics indicating the threshold value which is met or exceeded, the location at which the threshold value is met or exceed, and the time period at which the threshold value is met or exceeded, the time period being prior to a current time (Li: the NWDA may periodically perform the data analytics process to update the statistics based on the information received during the past time period [i.e., prior to a current time].  ¶ [0259]). 

Regarding claim 26, Li- Ahn discloses on the features with respect to claim 20 as outlined above.
Li further teaches:
wherein the data analytics information includes predictions indicating the threshold value which is met or exceeded, the location at which the threshold value is met or exceeded, and the time period at which the threshold value is met or exceeded, the time period being a future time period (Li: at some point in time thereafter [i.e., a future time period], when the event takes place or the subscribed information is updated, the NWDA sends notification to the SCS/AS including the subscribed information or the updated information.  ¶ [0341]). 

Regarding claim 28, Li- Ahn discloses on the features with respect to claim 20 as outlined above.
Li further teaches:
receiving, by the AF from the NEF, the data analytics information (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [i.e., AF, via the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]); and
initiating, by the AF, an adjustment in operation of the one or more UE based on the data analytics information (Li: Achieved QoS information may be useful to an SCS/AS [i.e., AF] in the scenario where packet delay needs to be kept to a minimum. When the delay is observed to increase, it may be desirable to trigger changing from a UPF [User Plane Function] that is farther to a UPF that is closer to the UE or the server that the UE is communicating with [i.e., adjustment in operation, via switching to a different UPF, for the UE]. This change of UPF may be triggered by the … SCS/AS [i.e., AF] that is routed via the NEF.  Fig. 19 and ¶ [0343]). 

Regarding claim 29, Li- Ahn discloses on the features with respect to claim 20 as outlined above.
Li further teaches:
sending, by the AF, the message to the NEF based on a determination of the AF to request for the data analytics information associated with said network QoS information of said one or more UE (Li: Achieved QoS information may be useful to an SCS/AS [i.e., AF] in the scenario where packet delay needs to be kept to a minimum. When the delay is observed to increase, it may be desirable to trigger changing from a UPF [User Plane Function] that is farther to a UPF that is closer to the UE or the server that the UE is communicating with [i.e., adjustment in operation, via switching to a different UPF, for the UE]. This change of UPF may be … a request from the SCS/AS [i.e., AF] that is routed via the NEF.  Fig. 19 and ¶ [0343]). 

Regarding claim 30, Li teaches:
A communication system comprising a network exposure function (NEF) and a network data analytics function (NWDAF), wherein
the NEF is configured to forward, towards the NWDAF, a message from an application function (AF), wherein the message is indicative of a subscription of the AF to data analytics information associated with network quality of service (QoS) information (Li: an SCS/AS (e.g., M2M server) may subscribe to some events pertaining to some types of statistics [i.e., QoS information; see “QoS parameters” below], so that the SCS/AS [Service Capability Server/Application Server functions; i.e., AF] is notified to improve the service provisioning as the subscribed event takes place. Specifically, the subscription and notification message may be sent via a NEF between the NWDA [Network Data Analytics function; i.e., NWDAF] and the SCS/AS.  Fig. 19 and ¶ [0332]) of one or more user equipment (UE), wherein the message includes following information associated with the data analytics (Li: the SCS/AS may be interested in the following network data analytics... for UEs.  Fig. 19 and ¶ [0333, 0335]): UE location of the one or more UE (Li: SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs that located within a geographic area (e.g., tracking area or registration area).  Fig. 19 and ¶ [0336]), a QoS level (Li: Number of QoS levels for serving the UEs registered to SCS/AS.  Fig. 19 and ¶ [0338]), and threshold value(s) of QoS parameters (Li: Achieved QoS parameters for transferring data from/to SCS/AS ... SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs.  Fig. 19 and ¶ [0335-0336]) in the QoS level wherein the threshold value(s) of the QoS parameters (Li: Number of QoS levels for serving the UEs registered to SCS/AS, and the percentage of traffic mapped to each of QoS levels [i.e., threshold values].  Fig. 19 and ¶ [0338]) is associated with a condition to trigger the data analytics (Li: As illustrated in step 3, at some point in time thereafter, when the event takes place [i.e., trigger] or the subscribed information is updated, the NWDA sends notification to the SCS/AS including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]); and
the NWDAF is configured to obtain the data analytics information by performing data analytics based on the message (Li: the NFs [Network Functions] provide the available types of event and information (e.g., those mentioned above) for network data analytics when registering with the NRF, so that the NWDA may obtain this information when registering with the NRF [NF Repository Function].  ¶ [0363]), and send, to the NEF, the data analytics information in response to the message (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [vi11a the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]), wherein the data analytics information indicates a threshold value which is exceeded, a location at which the threshold value is exceeded (Li: SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs that located within a geographic area (e.g., tracking area or registration area) [i.e., a location].  Fig. 19 and ¶ [0336]), and a time period during which the threshold value is exceeded (Li: If the session level congestion exceeds a certain threshold over a time period, the NWDA will notify the M2M server [(i.e., SCS/AS), or AF, ¶ [0168]].  ¶ [0170]); and
the NEF is further configured to forward the data analytics information to the AF (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [via the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]), wherein the data analytics information is used for an adjustment in operation of the one or more UE based on the data analytics information (Li: Achieved QoS information may be useful to an SCS/AS in the scenario where packet delay needs to be kept to a minimum. When the delay is observed to increase, it may be desirable to trigger changing from a UPF [User Plane Function] that is farther to a UPF that is closer to the UE or the server that the UE is communicating with [i.e., adjustment in operation, via switching to a different UPF, for the UE]. This change of UPF may be triggered by the NWDA or a request from the SCS/AS that is routed via the NEF.  Fig. 19 and ¶ [0343]).
Li does not explicitly teach:
the time indicating when the one or more UE may spend on the UE location. 
However, in the same field of endeavor, Ahn teaches:
the time indicating when the one or more UE may spend on the UE location (Ahn: the notification trigger may include a dwell time. The dwell time may be a minimum time that the mobile device must be located within the local geofence [i.e., UE location] before the notification request is triggered.  Fig. 3 and ¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Ahn above in order to prevent notification requests from being unnecessarily triggered. (Ahn, ¶ [0035]).

Regarding claim 35, Li- Ahn discloses on the features with respect to claim 30 as outlined above.
Li further teaches:
wherein the data analytics information includes statistics indicating the threshold value which is met or exceeded, the location at which the threshold value is met or exceeded, and the time period during which the threshold value is met or exceeded, the time period being prior to a current time (Li: the NWDA may periodically perform the data analytics process to update the statistics based on the information received during the past time period [i.e., prior to a current time].  ¶ [0259]). 

Regarding claim 36, Li- Ahn discloses on the features with respect to claim 30 as outlined above.
Li further teaches:
wherein the data analytics information includes predictions indicating the threshold value which is met or exceeded, the location at which the threshold value is met or exceeded, and the time period during which the threshold value is met or exceeded, the time period being a future time period (Li: at some point in time thereafter [i.e., a future time period], when the event takes place or the subscribed information is updated, the NWDA sends notification to the SCS/AS including the subscribed information or the updated information.  ¶ [0341]). 

Regarding claim 38, Li- Ahn discloses on the features with respect to claim 30 as outlined above.
Li further teaches wherein the AF is configured to:
receive, from the NEF, the data analytics information (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [i.e., AF, via the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]); and
initiate an adjustment in operation of the one or more UE based on the data analytics information (Li: it may be desirable to trigger changing from a UPF [User Plane Function] that is farther to a UPF that is closer to the UE or the server that the UE is communicating with [i.e., adjustment in operation, via switching to a different UPF, for the UE].  Fig. 19 and ¶ [0343]). 

Regarding claim 39, Li- Ahn discloses on the features with respect to claim 38 as outlined above.
Li further teaches wherein the AF is further configured to:
make a determination to request for the data analytics information associated with said network QoS information of said one or more UE (Li: Achieved QoS information may be useful to an SCS/AS [i.e., AF] in the scenario where packet delay needs to be kept to a minimum. This change of UPF may be … a request from the SCS/AS [i.e., AF]…  Fig. 19 and ¶ [0343]); and
send the message to the NEF based on the determination (Li: … that is routed via the NEF.  Fig. 19 and ¶ [0343]). 

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Ahn, in view of Cheng et.al. (US Patent Application Publication, 2020/0100070, hereinafter, “Cheng”).
Regarding claim 21, Li- Ahn discloses on the features with respect to claim 20 as outlined above.
Li-Ahn does not explicitly teach:
wherein the QoS level comprises the QoS parameters and their values for the time. 
However, in the same field of endeavor, Cheng teaches:
wherein the QoS level comprises the QoS parameters and their values for the time (Cheng: a window-based timing mechanism may be used to help adjust the QoS level. This window-based timing mechanism may use different time periods to adjust to different QoS levels.  ¶ [0060]).
Li-Ahn to include the features as taught by Cheng above in order to provide new and improved information for group communication. (Cheng, ¶ [0005]).

Regarding claim 31, Li- Ahn discloses on the features with respect to claim 30 as outlined above.
Li-Ahn does not explicitly teach:
wherein the QoS level comprises the QoS parameters and their values for the time. 
However, in the same field of endeavor, Cheng teaches:
wherein the QoS level comprises the QoS parameters and their values for the time (Cheng: a window-based timing mechanism may be used to help adjust the QoS level. This window-based timing mechanism may use different time periods to adjust to different QoS levels.  ¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Ahn to include the features as taught by Cheng above in order to provide new and improved information for group communication. (Cheng, ¶ [0005]).

Claims 22, 27, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Ahn, in view of Shan (US Patent Application Publication, 2019/0222489, hereinafter, “Shan”).
Regarding claim 22, Li- Ahn discloses on the features with respect to claim 20 as outlined above.
Li-Ahn does not explicitly teach:
wherein the message further includes single-network slice selection assistance information (S-NSSAI) associated with the data analytics. 
Shan teaches:
wherein the message further includes single-network slice selection assistance information (S-NSSAI) associated with the data analytics (Shan: information may include … possible slicing information, such as single network slice selection assistance information (S-NSSAI) ...  ¶ [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Ahn to include the features as taught by Shan above in order for NWDAF [network data analytics function] influencing QoS configuration and adjustment. (Shan, ¶ [0004]).

Regarding claim 27, Li- Ahn discloses on the features with respect to claim 20 as outlined above.
Li-Ahn does not explicitly teach:
wherein the QoS parameters includes one or more of packet delay budget (PDB) and packet error rate (PER). 
However, in the same field of endeavor, Shan teaches:
wherein the QoS parameters includes one or more of packet delay budget (PDB) and packet error rate (PER) (Shan: QoS parameters ... may include … 3. Packet delay budget, which may be defined in milliseconds. 4. Packet error rate ...  ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Ahn to include the features as taught by Shan above in order for NWDAF [network data analytics function] influencing QoS configuration and adjustment. (Shan, ¶ [0004]).

Regarding claim 32, Li- Ahn discloses on the features with respect to claim 30 as outlined above.
Li-Ahn does not explicitly teach:
wherein the message further includes single-network slice selection assistance information (S-NSSAI) associated with the data analytics. 
However, in the same field of endeavor, Shan teaches:
wherein the message further includes single-network slice selection assistance information (S-NSSAI) associated with the data analytics (Shan: information may include … possible slicing information, such as single network slice selection assistance information (S-NSSAI) ...  ¶ [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Ahn to include the features as taught by Shan above in order for NWDAF [network data analytics function] influencing QoS configuration and adjustment. (Shan, ¶ [0004]).

Regarding claim 37, Li- Ahn discloses on the features with respect to claim 30 as outlined above.
Li-Ahn does not explicitly teach:
wherein the QoS parameters includes one or more of packet delay budget (PDB) and packet error rate (PER). 
However, in the same field of endeavor, Shan teaches:
wherein the QoS parameters includes one or more of packet delay budget (PDB) and packet error rate (PER) (Shan: QoS parameters ... may include … 3. Packet delay budget, which may be defined in milliseconds. 4. Packet error rate ...  ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Ahn to include the features as taught Shan above in order for NWDAF [network data analytics function] influencing QoS configuration and adjustment. (Shan, ¶ [0004]).

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Ahn, in view of Dannamaneni et.al. (US Patent No. 10469981, hereinafter, “Dannamaneni”).
Regarding claim 23, Li- Ahn discloses on the features with respect to claim 20 as outlined above.
Li-Ahn does not explicitly teach:
wherein the UE location is a cell ID of an access network (AN) node. 
However, in the same field of endeavor, Dannamaneni teaches:
wherein the UE location is a cell ID of an access network (AN) node (Dannamaneni: each item of event data may identify a cell site 164 [access network node; e.g., eNBs 164] which generated or received the item of event data, and this cell site identity may be used to look-up a location of the cell site 164 which is then used as a proxy for the approximate location of the mobile communication device 162.  Figs. 4, 7 and [Column 17, lines 23-28]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Ahn to include the features as taught by Dannamaneni above in order to synthesize imputed location fixes. (Dannamaneni, [Column 3, lines 38-39]).

Regarding claim 33, Li- Ahn discloses on the features with respect to claim 30 as outlined above.
Li-Ahn does not explicitly teach:
wherein the UE location is a cell ID of an access network (AN) node. 
However, in the same field of endeavor, Dannamaneni teaches:
wherein the UE location is a cell ID of an access network (AN) node (Dannamaneni: each item of event data may identify a cell site 164 [access network node; e.g., eNBs 164] which generated or received the item of event data, and this cell site identity may be used to look-up a location of the cell site 164 which is then used as a proxy for the approximate location of the mobile communication device 162.  Figs. 4, 7 and [Column 17, lines 23-28]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Ahn to include the features as taught by Dannamaneni above in order to synthesize imputed location fixes. (Dannamaneni, [Column 3, lines 38-39]).

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Ahn, in view of Munishwar et.al. (US Patent Application Publication, 2019/0215378, hereinafter, “Munishwar”).
Regarding claim 24, Li- Ahn discloses on the features with respect to claim 20 as outlined above.
Li-Ahn does not explicitly teach:
wherein the UE location indicates a road segment. 
However, in the same field of endeavor, Munishwar teaches:
wherein the UE location indicates a road segment (Munishwar: the device of vehicle 310 may identify a predicted future location of the vehicle (e.g., a next road segment along which the vehicle will travel …).  ¶ [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Ahn to include the features as taught by Munishwar above in order to predict dwell time en route. (Munishwar, ¶ [0029]).

Regarding claim 34, Li- Ahn discloses on the features with respect to claim 30 as outlined above.
Li-Ahn does not explicitly teach:
wherein the UE location indicates a road segment. 
However, in the same field of endeavor, Munishwar teaches:
wherein the UE location indicates a road segment (Shariat: the device of vehicle 310 may identify a predicted future location of the vehicle (e.g., a next road segment along which the vehicle will travel …).  ¶ [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Ahn to include the features as taught by Munishwar above in order to predict dwell time en route. (Munishwar, ¶ [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/L.H.N./Examiner, Art Unit 2416



/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416